The opinion of the Court was delivered by
Gibson, C. J.
This is a plain case. Monroe has a judgment against Wallace, who conveys his land to Clark: and on this they execute a bond and warrant to Monroe to secure the judgment debt, which is ultimately paid by Clark, who subsequently reconveys to Wallace, and now claims to be substituted for Monroe in the character of a surety. But Clark having had the means of payment put into his hands by Wallace, had himself become the principal debtor: and to avoid the effect of this, he now alleges that the conveyance to him was fraudulent and void, its object having been to elude Wallace’s creditors.' But it was undoubtedly binding between Wallace and himself; and void or otherwise against creditors, at their election. In Cook v. Grant, 16 Serg. & Rawle, 198, there is a notice of the case of Bell v. Laughridge which was in all essential respects like the present. Every principle of honesty requires that the creditors, here, shall not be deprived of the legal advantage they have gained by. the actual payment of the judgment, in order to restore Clark to the situation from which he has fallen in his abortive effort to defraud them. He can derive .no equity from such a source; but the actual payment which he made, and. which was satisfaction of the judgment at law, must be left to its legal consequences. It was made by him in t;be assumed character of a principal debtor, and he shall not now be suffered, to assert that it was in a borrowed *174one. The lien is therefore gone. The bills of exception to evidence were faintly urged at the argument, and as they depend on' the same principle, it is unnecessary to give them a particular consideration, especially as the judgment is right on the merits.
Judgment affirmed..